DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on July 28, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Brunicardi in view of Nguyen.  Brunicardi discloses a method of manufacturing a three-dimensional bio-model from medical image data comprising steps of identifying anatomical components in medical imaging data (see e.g. paragraphs [0088], [0093] and [0139]), determining a size of identified anatomical features (paragraph [0107]), generating three-dimensional model data from the medical image data (paragraph [0042], [0052]) and three-dimensional printing a model structure from the model data (paragraphs [0149], [0156]).  Brunicardi further discloses at paragraph [0042] that the portions of the anatomy that may be modeled in its method include skin.  Brunicardi does not explicitly disclose generation of a model comprising a skin layer having a surface layer and a backing layer.  However, this feature is known in the art, as disclosed for example by Nguyen (which teaches at Figure 4B and at paragraphs [0037] and [0044] a three-dimensional bio model comprising a skin layer 2 having a surface layer 3 and a backing layer 97), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of creating a more precise, anatomically accurate model.  
With respect to claims 2 and 3, Nguyen discloses at paragraph [0043] that its surface layer has a thickness greater than 0.2 mm and less than 2 mm.  Applicant is further advised that any change in size of an element would not be sufficient to impart patentability where a device having the claimed dimensions would not perform differently than the prior art device.  See MPEP 2144.04(IV)(A).  With respect to claims 4 and 5, Nguyen further discloses at paragraph [0033] the provision of a bone layer comprising a skull layer 8 under the skin layer.  Brunicardi also discloses at paragraph [0042] that the portions of the anatomy that may be modeled in its method include bone.  With respect to claim 7, Nguyen teaches at paragraphs [0034] and [0050] an indication of a synthetic anatomical structure in the form of a tumor margin 76 underneath the skin layer.  Brunicardi also discloses at paragraph [0107] that its imaging data comprises one or more tumors.  With respect to claim 8, as disclosed e.g. at paragraph [0042] the method of Brunicardi is configured to allow user input.  Combined with the teachings of Nguyen of a skin layer with a surface layer and a backing layer, the claim limitations are suggested by the combined teachings of the prior art.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brunicardi in view of Nguyen, and further in view of Placik.  Brunicardi as viewed in combination with Nguyen discloses or suggests the claim limitations with the exception of the provision of a synthetic skin layer which can be peeled from the synthetic skull layer.  This feature is known in the art, as taught for example by Placik at col. 4, line 53 to col. 5, line 7, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of creating a model whose components can be selectively attached to each other for e.g. replacement purposes.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
October 13, 2022